Counsel suggest error in our conclusion that the presumption — that the patent conveyed a fee simple title — is builded upon another presumption that the State had theretofore parted with such title. It is further urged *Page 710 
that such presumptions must include also the fact that after the State had parted with the fee simple title it was validly assessed and sold for unpaid taxes.
In our former opinion, Jones v. State, 32 So.2d 435, we referred to Caruth v. Gillespie, 109 Miss. 679, 68 So. 927, but we did not draw fully upon its resources for the reason that, under Code 1942, Section 6596, the presumption that a sale was "duly made" and that "the law authorizing the disposition of the lands has been complied with" goes farther than evidence of mere procedural regularity. Leflore County v. Bush, 76 Miss. 551, 25 So. 351, is authority for construing the statute as creating a presumption that there had been a prior sale or lease whereby the lands had become subject to taxation. The distinction made as to sixteenth section lands was not in the measure of proof adduced by the respective presumptions — to-wit that arising from a tax collector's conveyance, and that arising from adverse possession for twenty-five years — but only in their respective bases.
We find the several links supporting appellant's chain of title are not forged out of material borrowed from others but are inferences each intrinsically sound. That they are invoked concurrently for a single purpose exhibits no generation of power in an initial presumption to recreate other presumptions invigorated solely by their predecessor. As stated in our former opinion, the fact that the conveyance by the State in 1881 was a full warranty deed sufficiently evidences the extent of title which the State had theretofore acquired.
As stated in Grand Gulf Railroad and Banking Co. v. Bryan, 8 Smedes  M., 16 Miss. 234, 279: "The authorities abundantly prove that, in favor of long possession, almost every variety of written evidence of title will be presumed. The defective links in the chain of title will be supplied by presumption, and the title declared perfect, where the possession has been continued for a great length of time without interruption. The statute of limitations is but a recognition of the same principle, differently applied. *Page 711 
We are not required by the state of the case to apply the doctrine of presumption, arising from lapse of time. All presumptions are in favor of the possessor; none against him." This principle is given later force and support in Caruth v. Gillespie, supra. We now incorporate these cases into the foundation of our decision.
Overruled.